ON APPLICATION FOR REINSTATEMENT
PER CURIAM.*
11 This proceeding arises out of an application for reinstatement filed by petitioner, Robert E. Clark, an attorney who is currently suspended for the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Clark, 09-1631 (La.12/1/09), 25 So.3d 728, we suspended petitioner from the practice of law for two years, with credit for time served on interim suspension. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) concurred in petitioner’s reinstatement. After reviewing the matter, the disciplinary board’s adjudicative committee chair recommended that the petition for reinstatement be granted.
After considering the record in its entirety, we will adopt this recommendation and reinstate petitioner to the practice of law, subject to the condition that he must extend his contract with the Lawyers Assistance Program (“LAP”) for a period of five years and fully comply with the terms and conditions | ¡¿hereof.1 The ODC shall monitor petitioner’s compliance with his LAP recovery agreement and notify this court of any violation, which may be grounds for immediately transferring petitioner to disability inactive status, or plac*742ing him on interim suspension, as appropriate.
DECREE
Upon review of the recommendation of the disciplinary board’s adjudicative committee chair, and considering the record, it is ordered that Robert E. Clark, Louisiana Bar Roll number 1766, be immediately reinstated to the practice of law in Louisiana, subject to the conditions set forth herein. All costs of these proceedings are assessed against petitioner.

 Chief Justice Kimball not participating in the opinion.


. Petitioner’s current LAP contract expires on August 13, 2012. The five-year extension that is a condition of petitioner’s reinstatement will subject him to monitoring by LAP until 2017.